Citation Nr: 0946599	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-10 227	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether there is new and material evidence to reopen a 
claim for service connection for an acquired psychiatric 
disorder other than PTSD, including schizophrenia as a 
residual of a head injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
August 1967 to March 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2009, the Veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge, commonly 
referred to as a Travel Board hearing.  Prior to and during 
the hearing, the Veteran indicated he is not claiming 
entitlement to service connection for PTSD but, instead, is 
requesting service connection for an acquired psychiatric 
disorder other than PTSD - namely, schizophrenia, including 
as a residual of a head injury.  See Clemons v. Shinseki, 23 
Vet App 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  He 
has previously made this same claim, however, and the RO 
denied it.  And since he did not appeal the earlier 
decisions, he must first submit new and material evidence to 
reopen this claim.  38 C.F.R. §§ 3.156, 3.160(d), 20.1103 
(2009).

So the Board is dismissing the claim for PTSD, as withdrawn, 
and remanding the claim for other mental illness such as 
schizophrenia to the RO via the Appeals Management Center 
(AMC) for appropriate development and consideration since the 
RO/AMC has not had the opportunity to consider this claim in 
the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction over an issue 
not yet adjudicated by the RO).




FINDING OF FACT

During his recent September 2009 hearing, so prior to the 
promulgation of a decision in this appeal, the Veteran 
clarified that he is not claiming entitlement to 
service connection for PTSD - rather, other mental illness.


CONCLUSION OF LAW

The criteria are met for withdrawal the Veteran's appeal for 
service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.

In this particular case at hand, the Veteran has withdrawn 
this appeal for service connection for PTSD and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal for service connection for PTSD is dismissed.




REMAND

Although he is not claiming entitlement to service connection 
for PTSD, the Veteran continues to maintain that he has other 
mental illness, including schizophrenia, as a result of his 
military service.  More specifically, he alleges that while 
running night drills he ran into a piece of barbed wire fence 
strung between two trees and fell, hit his head, and woke up 
in the hospital.  He says he was in the hospital for four 
weeks, diagnosed with paranoid schizophrenia, and immediately 
discharged from service.

The Veteran's service treatment records (STRs) show he had 
stitches in his lip in October 1967 and that he was 
hospitalized for three days in January 1968, when he was 
diagnosed with severe chronic paranoid personality disorder.  
In February 1968 he was recommended for discharge from the 
military because of his personality disorder, and he was 
discharged the following month, in March 1968.

During a September 1970 VA psychiatric examination the 
Veteran indicated he had been sent for a psychiatric 
evaluation during service after arguing with his company 
commander over the allotment for his child.  He made no 
mention of a head injury at that time as a possible cause of 
his mental illness.  The examiner diagnosed passive 
aggressive personality disorder.

Personality disorders generally may not be service connected 
as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.



During his recent September 2009 Travel Board hearing, 
however, the Veteran stated:

I don't have a claim for, I never claimed PTSD.  If 
so, I would have went to PTSD class.  What I'm 
claiming is that based on the fact that I had a 
head injury, I had I was clotheslined, slammed my 
head, and hit the ground, suffered a concussion, 
wind up in a mental hospital.  That is the basis 
for my service-connected disability, not PTSD 
because I don't have an experience.

The Board sees the RO previously has adjudicated and 
denied the Veteran's claims for service connection for 
residuals of a head injury and for an acquired 
psychiatric disorder.  He has also made unsuccessful 
attempts to reopen those claims.  But in light of the 
holding in Clemons v. Shinseki, 23 Vet App 1 (2009), 
requiring consideration of all possible 
mental disorders, the AMC/RO needs to develop and 
readjudicate this other claim - including first 
determining whether there is new and material evidence 
to reopen this claim since it has been previously 
considered and denied and the Veteran did not timely 
appeal those earlier decisions.  38 C.F.R. §§ 3.156, 
3.160(d), 20.1103 (2009).  It would be potentially 
prejudicial to him for the Board to make this initial, 
threshold preliminary determination (instead of the 
AMC/RO) since his current appeal was not developed or 
certified in this specific context.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  After providing all necessary 
notification and assistance, determine 
whether there is new and material evidence 
to reopen the claim for service connection 
for an acquired psychiatric disorder other 
than PTSD, including schizophrenia as a 
residual of a head injury.

2.  Notify the Veteran of the decision 
and, if his claim is denied, of his 
procedural and appellate rights.  If in 
response he files a timely NOD, then send 
him a SOC, and then give him an 
opportunity to perfect this appeal to the 
Board by also filing a timely substantive 
appeal (VA Form 9 or equivalent).  
38 C.F.R. § 20.200.  If, and only if, he 
perfects a timely appeal should this claim 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


